  1   KEKER, VAN NEST & PETERS LLP
      R. ADAM LAURIDSEN - # 243780
  2   alauridsen@keker.com
      ERIN E. MEYER - # 274244
  3   emeyer@keker.com
      NICHOLAS D. MARAIS - # 277846
  4   nmarais@keker.com
      633 Battery Street
  5   San Francisco, CA 94111-1809
      Telephone:     415 391 5400
  6   Facsimile:     415 397 7188

  7   Attorneys for RS LENDING, INC., NAVJOT ATHWAL
      and EDWARD FORST
  8
                            UNITED STATES BANKRUPTCY COURT
  9
                            NORTHERN DISTRICT OF CALIFORNIA
 10
                                 SAN FRANCISCO DIVISION
 11
      In re:                                     Case No. 20-30621
 12
      REALTYSHARES, INC.,                        Chapter 7
 13
                  Debtor                         NOTICE OF HEARING ON MOTION
 14                                              FOR ORDER ALLOWING PAYMENT
                                                 BY INSURER OF DEFENSE COSTS
 15
                                                 Date:       December 3, 2020
 16                                              Time:       9:00 a.m.
                                                 Dept.:      Via Telephone or Video
 17                                              Judge:      Hon. Dennis Montali

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

        NOTICE OF HEARING ON MOTION FOR ORDER ALLOWING PAYMENT BY INSURER OF DEFENSE
                                            COSTS
Case: 20-30621 Doc# 22 Filed: 11/19/20CaseEntered:  11/19/20 16:16:05 Page 1 of 2
                                           No. 20-30621
      1587367
  1                                          NOTICE OF HEARING

  2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD IN THIS ACTION:

  3             PLEASE TAKE NOTICE that on December 3, 2020, at 9:00 am, or as soon thereafter as

  4   counsel may be heard, RS Lending, Inc., Navjot Athwal, and Edward Forst will and hereby do

  5   move this Court, under 11 U.S.C. § 362(d), for an order that (a) authorizes Lloyd’s (the “Insurer”)

  6   to advance defense costs—both outstanding and those yet to be incurred—to the Movants, who

  7   are covered under an insurance policy issued to RealtyShares, Inc. (the “Debtor”); and

  8   (b) partially lifts the automatic stay in these proceedings to allow the Insurer to make such

  9   payments.

 10             This motion is based upon the points and authorities filed herewith, any oral argument that

 11   may be presented at the hearing, and the pleadings and exhibits on file with the Court.

 12             This motion will not be conducted in Judge Montali’s courtroom, but will instead be heard

 13   by telephone or video. All interested parties should consult the Bankruptcy Court’s website at

 14   www.canb.uscourts.gov for information about court operations during the COVID-19 pandemic.

 15   The Bankruptcy Court’s website provides information regarding how to arrange a telephonic or
 16   video appearance. If you have any questions regarding how to appear at a court hearing, you may
 17   contact the Bankruptcy Court by calling 888-821-7606 or by using the Live Chat feature on the
 18   Bankruptcy Court’s website.
 19             If there is no timely objection to the requested relief or a request for hearing, the Court
 20   may enter an order granting the relief by default.

 21
      Dated: November 19, 2020                                   KEKER, VAN NEST & PETERS LLP
 22

 23                                                       By:    /s/ R. Adam Lauridsen
                                                                 R. ADAM LAURIDSEN
 24                                                              ERIN E. MEYER
                                                                 NICHOLAS D. MARAIS
 25
                                                                 Attorneys for RS LENDING, INC.,
 26                                                              NAVJOT ATHWAL and EDWARD
                                                                 FORST
 27

 28
                                                    1
                               NOTICE OF HEARING ON MOTION FOR ORDER
                            ALLOWING PAYMENT BY INSURER OF DEFENSE COSTS
Case: 20-30621       Doc# 22 Filed: 11/19/20CaseEntered:  11/19/20 16:16:05 Page 2 of 2
                                                 No. 20-30621
      1587367
